Name: 87/278/EEC: Council Decision of 18 May 1987 on Community financial contribution to the development of the monitoring and supervision facilities necessary for applying the Community arrangements for the conservation of fishery resources
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  fisheries
 Date Published: 1987-05-23

 Avis juridique important|31987D027887/278/EEC: Council Decision of 18 May 1987 on Community financial contribution to the development of the monitoring and supervision facilities necessary for applying the Community arrangements for the conservation of fishery resources Official Journal L 135 , 23/05/1987 P. 0031 - 0032*****COUNCIL DECISION of 18 May 1987 on Community financial contribution to the development of the monitoring and supervision facilities necessary for applying the Community arrangements for the conservation of fishery resources (87/278/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Council has agreed to examine, on a proposal from the Commission, what financial provisions could be adopted to assist the Member States in obtaining the appropriate monitoring and supervision facilities necessary for applying the common fisheries policy in the enlarged Community; Whereas the monitoring and supervisions facilities available to the Member States for ensuring that the Community arrangements for the conservation of resources are applied are inadequate and must therefore be modernized and improved; Whereas provision should be made, subject to a fixed maximum amount, for a Community financial contribution to cover 50 % of the expenditure incurred by Member States on the desired modernization and improvements; Whereas it is necessary to ensure efficient use of the facilities thus modernized and improved, HAS ADOPTED THIS DECISION: Article 1 1. The Community shall make a contribution, subject to the conditions laid down in the Annex, towards expenditure incurred by Member States on modernization and improvement of the monitoring and supervision facilities necessary for applying the Community arrangements for the conservation of fishery resources. 2. The Community shall remburse, at a rate of 50 % and subject to a maximum of 10 million ECU, the eligible expenditure incurred by Member States from 1 January 1988 to 31 December 1989. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 May 1987. For the Council The President P. DE KEERSMAEKER (1) OJ No C 336, 31. 12. 1986, p. 13. (2) Opinion delivered on 10 April 1987 (not yet published in the Official Journal). ANNEX 1. The eligible expenditure of Member States on the monitoring and supervision facilities necessary for the application of the Community arrangements for the conservation of resources may relate to: - data-processing equipment for recording catch data and notifying such data to the Commission, - systems for the communication and transmission of data between vessels, aircraft and land-based stations responsible for the monitoring and supervision of fishing activities, - systems for the detection and recording of fishing activities, - improvement of the light sea-going craft and equipment available to monitoring vessels to be used by the inspection teams during supervision operations at sea. 2. Member States shall forward to the Commission, by 30 September 1987, a detailed schedule of the expenditure referred to in paragraph 1. This schedule must specify in particular: - the technical features of the equipment, the cost of the equipment and the method of payment envisaged, - the use planned for the equipment, including the date of entry into service, - if the equipment is intended for a vessel or an aircraft, the proposed programme of operations for the monitoring and supervision of fishing activities by such vessel or aircraft. 3. Member States shall provide evidence of how the financing of the facilities in question will result in more effective monitoring and supervision. 4. The Commission shall decide before 31 March 1988 on the eligibility or otherwise of expenditure planned. This decision shall be notified to the Member State concerned. The other Member States shall be informed of it. 5. The reimbursement of expenditure and the payment of advances shall be made only if the provisions of Directive 77/62/EEC (1) have been complied with. 6. Member States shall supply the Commission with any information which it may request for the performance of its duties under this Decision. Should the Commission consider that monitoring and supervision facilities which have been financed by the Community under this Decision are not being used for their intended purpose or in accordance with the conditions defined in this Decision, it shall so inform the Member State concerned. The Member State shall then carry out an administrative inquiry in which Commission officials may participate. The Member State shall inform the Commission of the progress and the outcome of the inquiry and provide the Commission with a copy of the inquiry report and with the main data used for preparing the report. The Commission may carry out checks on the application of this Decision by the Member States, who shall provide assistance to the staff appointed by the Commission for this purpose. The provisions of this paragraph shall be without prejudice to Article 12 of Council Regulation (EEC) No 2057/82 (1). (1) OJ No L 13, 15. 1. 1987, p. 1. (1) OJ No L 220, 29. 7. 1982, p. 1.